I concur in the judgment and opinion. I would, however, add a comment on the nature and extent of the easement in question here because it exemplifies our changing attitude toward the world we live in.
When these easements were granted almost a hundred years ago, the idea of progress was dominant. The common ecological concept was the balance of nature, i.e. that nature was self healing and that whatever was done, the land would eventually restore itself. The language of the easements reflects this attitude in the way the grantee is given a very broad range of permissible activity. The fact that the easement does not even include a specified width demonstrates the laissez faire attitude toward the land.
Today, of course, no one would grant an easement as broad as the one at issue here. The courts and the parties, however, are bound to follow the terms of the *Page 76 
easement as originally granted and to construe it as the original parties intended. The current landowners took their property subject to what the prior landowners in 1916 would have deemed acceptable. Even though what the current landowners regard as acceptable is much more restrictive, they can no more rewrite history than this court can rewrite the terms of the easement.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED and that Appellees recover of Appellants costs herein taxed.
The Court finds' there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Hocking County Court of Common Pleas to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 for the Rules of Appellate Procedure. Exceptions.
Abele, J.: Concur in Judgment and Opinion, *Grey, J.: Concur in Judgment and Opinion with Attached Concurring Opinion.
  _______________________________ Roger L. Kline, Presiding Judge
* Lawrence Grey is a retired judge from the Fourth District Court of Appeals, sitting by assignment.